Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00030-CV

                                      Tomas G. GOMEZ, Jr.,
                                            Appellant

                                                v.

                                  Anna Belle Guajardo GOMEZ,
                                            Appellee

                    From the 63rd Judicial District Court, Kinney County, Texas
                                      Trial Court No. 3,949
                          Honorable Enrique Fernandez, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 24, 2013

DISMISSED

           On April 15, 2013, appellant filed an unopposed motion to dismiss this appeal. The

motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                 PER CURIAM